USCA11 Case: 20-12596    Date Filed: 02/25/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12596
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:17-cr-00023-CAR-CHW-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

EDWARD VANCE TALLON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (February 25, 2021)

Before JORDAN, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12596        Date Filed: 02/25/2021   Page: 2 of 8



      Vance Tallon appeals the district court’s denial of his pro se motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Because we need more

clarification from the district court, we vacate and remand the district court’s order

for further explanation.

                                 I.     Background

      Before Congress passed the First Step Act in 2018, compassionate release

under 18 U.S.C. § 3582(c)(1)(A) was only available upon a motion by the Director

of the Bureau of Prisons (“BOP”). With the passage of the First Step Act,

Congress expanded the availability of compassionate release by allowing

defendants to file motions directly with a district court seeking such relief.

See First Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239.

Section 3582(c)(1)(A) now provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in
      section 3553(a) to the extent they are applicable, if it finds that—
      extraordinary and compelling reasons warrant such a reduction . . .
      and that such a reduction is consistent with applicable policy
      statements issued by the sentencing Commission[.]




                                           2
          USCA11 Case: 20-12596       Date Filed: 02/25/2021   Page: 3 of 8



      Before the First Step Act amendment to § 3582(c)(1)(A), the “applicable

policy statements” referred to were found in U.S.S.G. § 1B1.13. These policy

statements have not been amended since the First Step Act was passed and they

refer only to a sentence reduction upon a motion from the BOP Director. We have

not yet addressed in a published opinion how courts are to consider the “applicable

policy statements” given the discrepancy in the updated version of the statute and

the language in the § 1B1.13 guidelines. Section 1B1.13 provides that:

      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
      § 3582(c)(1)(A), the court may reduce a term of imprisonment (and
      may impose a term of supervised release with or without conditions
      that does not exceed the unserved portion of the original term of
      imprisonment) if, after considering the factors set forth in 18 U.S.C.
      § 3553(a), to the extent that they are applicable, the court determines
      that—
             (1)(A) Extraordinary and compelling reasons warrant the
             reduction;
                                      * * *
             (2) The defendant is not a danger to the safety of any other
             person or to the community, as provided in 18 U.S.C. §
             3142(g); and

             (3) The reduction is consistent with this policy statement.

      The commentary to the guidelines fleshes out the “extraordinary and

compelling reasons” requirement. For example, a defendant’s medical condition

may warrant a sentence reduction as an “extraordinary and compelling reason” if

the defendant (1) has a terminal disease or (2) is suffering from a physical or

mental condition that diminishes his ability to provide self-care in prison and from



                                          3
           USCA11 Case: 20-12596            Date Filed: 02/25/2021       Page: 4 of 8



which he is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A). The policy

statements in § 1B1.13 also contain a catch-all provision, which states that a

prisoner may be eligible for a sentence reduction if the BOP Director determines

that there are extraordinary and compelling reasons other than, or in combination

with, the other specific examples listed. Id. at cmt. n.1(D).

       In June 2020, Tallon filed a pro se motion for compassionate release under

the updated version of 18 U.S.C. § 3582(c)(1)(A)(i). 1 As grounds for release,

Tallon argued that he suffers from severe asthma and uses two inhalers, making

him particularly vulnerable to contracting and dying from COVID-19.2 The

district court denied Tallon’s request after considering his motion, the 18 U.S.C.

§ 3553(a) factors, and the applicable policy statements issued by the Sentencing

Commission to the extent they are relevant. The court’s order said that Tallon

“ha[d] not provided extraordinary and compelling evidence to warrant a

compassionate release” and “release on home confinement (as suggested by the

defendant) is not a type of relief authorized by 18 U.S.C. § 3582(c)(1)(A).” Tallon

appeals this denial.



       1
         In April 2018, Tallon was sentenced to 37 months’ imprisonment and 3 years’
supervised release for possession of a firearm by a convicted felon, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2).
       2
         The district court did not address whether Tallon had exhausted his administrative
remedies as required by § 3582(c)(1)(A). But the government concedes Tallon did so by
submitting his request for compassionate release to the warden and receiving a denial letter.


                                                4
            USCA11 Case: 20-12596              Date Filed: 02/25/2021      Page: 5 of 8



       Tallon argues the district court erred for two reasons. First, he alleges that

the district court incorrectly applied an “extraordinary and compelling evidence”

standard rather than the “extraordinary and compelling reason” standard articulated

in § 3582(c)(1)(A). Second, he argues that the district court erred by ruling that the

statute does not authorize the relief he requested.3

                                  I.      Standard of Review

       We review a district court’s denial of a sentence reduction under

§ 3582(c)(2) for an abuse of discretion. United States v. Webb, 565 F.3d 789, 792

(11th Cir. 2009). We will apply the same standard of review here because

§ 3582(c)(1)(A) contains similar language, and the parties agree that it is the

appropriate standard of review. “A district court abuses its discretion if it applies

an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” United States

v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015) (quotation omitted).

                                         II.      Analysis

       After reviewing the district court’s order, we vacate and remand the order

for clarification on two points.



       3
           Tallon also argues the district court abused its discretion in evaluating the merits of his
compassionate release claim. Because, as explained below, we are remanding the district court’s
order for more clarification on some of its reasoning, we express no opinion on the merits of the
district court’s decision to deny Tallon relief at this time.


                                                   5
           USCA11 Case: 20-12596      Date Filed: 02/25/2021   Page: 6 of 8



      First, the district court said that Tallon had not provided “extraordinary and

compelling evidence” to warrant compassionate release. We cannot determine

whether the district court simply misstated the “extraordinary and compelling

reasons” language of § 3582(c)(1)(A) or whether it required a heightened

evidentiary showing to grant compassionate relief in this case. Because it is

unclear which standard the district court used to evaluate Tallon’s motion, we

vacate and remand this order for the district court to explain which standard it

applied.

      Second, we cannot determine what the district court meant by saying

“release on home confinement (as suggested by the defendant) is not a type of

relief authorized by 18 U.S.C. § 3582(c)(1)(A).” Tallon, in his pro se motion,

phrased his request for relief in varying ways. Tallon requested: a “reduction;” a

“decrease” in his sentence so he could “be immediately placed on home

confinement or supervised release to serve the remaining months of his sentence;”

an “immediate reduction of his sentence . . . so that he can be immediately

transferred to home confinement or supervised release;” the court “to reduce [his]

sentence” so the BOP may immediately place him “in home confinement or on

supervised release;” and the court to order “the requested sentence modification”

and to “modify [his] sentence so that he will be immediately placed on home

confinement or on supervised release.”



                                          6
            USCA11 Case: 20-12596            Date Filed: 02/25/2021        Page: 7 of 8



       By way of background, the parties agree that the district court had the

authority to reduce Tallon’s sentence to time served and impose a term of

supervised released with home confinement as a condition of that supervised

release under § 3582(c)(1)(A). At the same time, the BOP, but not the judiciary,

has the authority to “place a prisoner in home confinement” directly for “the

shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.” 18

U.S.C. § 3624(c)(2).

       The district court’s statement that release on home confinement is not

authorized under § 3582(c)(1)(A) could be interpreted in at least two ways. On the

one hand, the district court might have believed that it did not have the authority

the BOP does to grant home confinement directly like that provided for in

§ 3624(c)(2). Under this reading, we find no error in the district court’s statement

as a matter of law. 4 On the other hand, the district court might have believed that

any of the relief Tallon requested (including a reduced sentence combined with

supervised release and a condition of home confinement) is not available under


       4
          While this interpretation of the district court’s statement is not a legal error, it still
concerns us to the extent the district court interpreted Tallon’s motion as only requesting direct
home confinement. We remind the district court of its obligation to liberally construe pro se
motions. See Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th Cir. 2014). Under a
liberal construction, Tallon sufficiently requested a sentence reduction and the imposition of
supervised release with a condition of home confinement in his motion. While we acknowledge
that the district court may have made this statement as an alternative holding (after denying
Tallon’s request for a sentence reduction and the imposition of supervised release with a
condition of home confinement), the district court should clarify its statement in this regard on
remand as well.


                                                 7
          USCA11 Case: 20-12596        Date Filed: 02/25/2021    Page: 8 of 8



§ 3582(c)(1)(A), which would constitute legal error. On remand, the district court

should clarify this statement so we can meaningfully review its order denying

Tallon relief.

      In sum, because two statements in the district court’s order are unclear and

potentially in error, we vacate and remand for the district court to clarify its

decision on these points.

VACATED AND REMANDED.




                                           8